*89OPINION OF THE COURT
Jawn A. Sandifer, J.
Landlord moves this court for an ex parte order (CPLR 5704 [b]) vacating the latest order to show cause of the Civil Court, New York County, in this proceeding.
The record before us reflects countless specious applications brought on by and on behalf of the tenant to frustrate the judgment of possession rendered on behalf of the landlord on April 9, 1986 and affirmed by this court on March 6, 1987. This campaign of meritless applications has involved last minute applications to stave off scheduled evictions, with those applications often presented to Judges and Justices of Civil and Supreme Courts unfamiliar with the history of this proceeding and with the applications themselves failing to properly recite the history of this proceeding (CPLR 2217 [b]). Indeed a failed application to remove this proceeding to the Federal District Court resulted in the imposition of rule 11 sanctions (Fed Rules Civ Pro) against one of tenant’s attorneys. Other specious applications have been made to this court and the Appellate Division. The petitioner has long since been found to be entitled to recover possession of the premises in question and the eviction should go forward.
Therefore, upon reading and filing the January 13, 1988 affirmation of Ralph J. Schwarz, Jr., with exhibits annexed and upon reviewing the numerous orders of the State and Federal courts in this proceeding, all in support of petitioner’s application pursuant to CPLR 5704 (b), and upon due deliberation having been had thereon,
It is hereby ordered that the ex parte application for a stay, signed by the Honorable Leonard Cohen of the Civil Court, New York County, dated January 11, 1988 and returnable January 20, 1988 be and the same is hereby vacated in its entirety and it is further,
Ordered that no further 72-hour notice is required to be served and it is further,
Ordered that no further ex parte applications are to be entertained by the Civil Court to stay the enforcement of the final judgment herein.
A copy of this order is to be served forthwith upon Justice Israel Rubin, Administrative Judge of the Civil Court, and upon Jack Baer, Chief Clerk of the Civil Court, Justice Xavier Riccobono, Administrative Judge of the Supreme Court, New York County, 60 Centre Street, and Jonathan Lippman, Chief *90Clerk and Executive Officer of the Supreme Court, New York County, 60 Centre Street.
In view of the pattern of meritless and misleading applications made on behalf of the tenant to frustrate clear mandates of the Civil Court, the Supreme Court and the Appellate Term, this court shall forward a copy of this order together with New York County Clerk’s file, index No. 92679, to the Disciplinary Committee of the Appellate Division, First Department, for review.